DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BLAKE BRACKETT,
                             Appellant,

                                    v.

        CHERYL ANN OSBORN n/k/a CHERYL ANN KENNEY
                        Appellee.

                              No. 4D21-1865

                         [December 16, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502018DR005355.

  Craig A. Boudreau, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.